Citation Nr: 0209752	
Decision Date: 08/13/02    Archive Date: 08/21/02	

DOCKET NO.  96-44 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 


FINDINGS OF FACT

1.  Service connection is in effect for above-the-knee 
amputation on the right, evaluated as 60 percent disabling; 
burn scars of the right and left thighs, evaluated as 
10 percent disabling; and a donor site scar of the left thigh 
and a scar of the right eyebrow and right forearm, evaluated 
as noncompensably disabling.  The combined current rating for 
service-connected disabilities is 60 percent.  

2.  The veteran has not worked since December 1974; he has 
work experience as a sergeant in the Air Force and a Bachelor 
of Arts degree in Business Management.  

3.  Service-connected disabilities do not prevent the veteran 
from engaging in substantial and gainful employment 
compatible with his education and work experience.  


CONCLUSION OF LAW

The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA); 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case informing them 
of the governing legal criteria, the evidence considered, the 
evidence necessary to establish entitlement to the requested 
benefit, and the reason for the denial.  The veteran has been 
afforded multiple VA examinations and records from the Social 
Security Administration have been obtained.  When the veteran 
filed his claim for a total rating, in August 1995, he 
indicated that he had not been under a doctor's care in the 
prior 12 months and he did not respond to an October 1998 
letter requesting that he provide names and addresses of all 
private and VA medical care providers who have treated him 
for his service-connected disabilities.  There is no 
indication that any additional relevant treatment records 
exist and the veteran has indicated that he does not desire a 
personal hearing.  Therefore, it is concluded that the VA has 
complied with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

The report of a May 1996 VA examination reflects that the 
veteran reported that he had no pain in his stump, but was 
unable to wear a prosthesis because of skin graft breakdown.  
He reported numbness in his hands and arms when he used 
crutches.  On examination he was normally developed and 
nourished.  His posture was normal.  He used crutches.  There 
was an above-the-knee amputation of the right leg with a 
stump length of 15 inches antegrade to the tip.  There were 
skin graft harvesting scars on the left thigh and skin grafts 
over the stump of the right leg.  There was a somewhat 
depressed scar over the right eyebrow.  The stump was well 
healed with no tenderness on the skin overlying the bone at 
the tip of the stump.  There was normal range of motion in 
all joints.  The diagnoses included midthigh amputation of 
the right leg.  

The report of a November 2001 VA examination reflects that 
the veteran's medical records had been reviewed.  On 
examination there was no swelling, deformity or tenderness of 
the stump.  There was no muscle involvement in the amputation 
and it was an above-the-knee amputation just at the knee.  
The hip joint had normal mobility.  The amputation was in the 
lower one third of the thigh.  The diagnosis was above-the-
knee amputation of the right lower leg.  The examiner 
indicated the opinion that the degree of interference with 
ordinary activities is considerable and the veteran's ability 
to obtain and maintain gainful employment is fair without 
regard to the veteran's age.  The burn scars of the left 
thigh, donor site scar of the right thigh, and the scar of 
the right eyebrow and right forearm are not incapacitating.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

The veteran's primary service-connected disability is above-
the-knee amputation on the right.  Diagnostic Code 5162 of 
38 C.F.R. Part 4 provides that a 60 percent evaluation will 
be assigned for thigh amputation in the middle or lower 
third.  The combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68 (2001).  All of the competent medical evidence 
reflects that the amputation above the knee on the right is 
in the lower one third of the thigh and the 60 percent 
evaluation that has been assigned is the maximum schedular 
evaluation that may be assigned for the above-the-knee 
amputation of the right leg.  

A 10 percent evaluation has been assigned for burn scars of 
the right and left thighs under Diagnostic Code 7801.  
Noncompensable evaluations have been assigned for a donor 
site scar of the left thigh and a scar of the right elbow and 
right forearm under Diagnostic Codes 7805, 7800.  There is no 
competent medical evidence indicating that a higher 
evaluation is warranted for the burn scars of the right and 
left thighs and no competent medical evidence indicating that 
higher evaluations should be assigned for the donor site scar 
on the left thigh or the scars on the right eyebrow and right 
forearm.  Rather, the competent medical evidence indicates 
that the scar of the right eyebrow is no more than slightly 
disfiguring and the competent medical evidence indicates that 
the other scars are not manifested by symptoms that would 
warrant higher evaluations under any applicable diagnostic 
code.  38 C.F.R. Part 4, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, and 7805.  

The veteran has reported a Bachelor of Arts degree in 
Business Administration and indicated that his last 
employment was while he was on active duty.  

A historical review of the record reflects that a letter from 
a private physician, dated in February 1976, indicates that 
the veteran's employment was restricted and he should have a 
sit-down job.  A May 1977 letter from a private physician 
indicates that the veteran could be gainfully employed with 
appropriate limitations.  An October 1993 examination report 
by a private physician indicates that the veteran was 
disabled from manual labor, but could perform sedentary work.  

The veteran has indicated that he has been on Social Security 
disability since his active service and records from the 
Social Security Administration indicate that the veteran has 
been found to be disabled due to an above-the-knee amputation 
on the right and esophagitis.

The evidence which supports a finding that the veteran is 
totally disabled includes the record indicating that the 
veteran has not been employed since his active service, and 
the veteran's own statement regarding his mobility 
restriction.

The evidence which supports a finding that the veteran is 
capable of substantially gainful employment includes the 
record which reflects that he has a Bachelor of Arts degree 
in Business Administration, and all of the competent medical 
evidence, including private medical reports dated in February 
1976, May 1977, and October 1993, as well as the most recent 
VA examination report dated in November 2001.  

The Board will accord medium probative weight to the 
veteran's statements with respect to his lack of mobility 
because he is personally aware of the restrictions the above-
the-knee amputation on the right imposes upon him.  The Board 
will accord the determination by the Social Security 
Administration, that the veteran is disabled, small probative 
weight, because the Social Security Administration bases 
their determination on criteria separate and different from 
the Board, and because the competent medical evidence, in 
1976, 1977, 1993, and 2001, indicates that, during the time 
that the veteran has been found to be disabled by the Social 
Security Administration, he was capable of performing 
employment.  

The Board will accord the February 1976, May 1977, and 
October 1993 private medical reports and the November 2001 VA 
examination report large probative weight because these 
reports are all given by competent medical authority and by 
individuals who are qualified to express opinions as to the 
degree of impairment experienced by the veteran as a result 
of his service-connected disabilities, including the degree 
that the service-connected disabilities interfere with the 
veteran's ability to obtain and maintain substantially 
gainful employment.  The veteran's status as being unemployed 
will be accorded small probative weight because an unemployed 
status could be a result of multiple factors, some or many of 
which could be completely unrelated to the veteran's service-
connected disability.

The Board concludes that a preponderance of the evidence 
supports a finding that the veteran is capable of sedentary 
employment.  This evidence consists of the record indicating 
that the veteran has a Bachelor of Arts degree in Business 
Administration.  The Board concludes that a reasonable 
inference is that an individual who has a Bachelor of Arts 
degree in Business Administration is capable of performing 
sedentary employment.  Further, competent medical authority, 
of large probative weight, has concluded that the veteran is 
capable of sedentary employment.  The veteran has offered his 
opinion that his mobility restriction would prohibit any 
employment.  However, with consideration of the probative 
weights assigned to the various evidence, based upon the 
above analysis, a preponderance of the evidence supports a 
finding that the veteran is capable of sedentary employment.  

The veteran has referred to M21-1, Part VI, 
paragraph 7.55(b)(7) (5-18-92), in asserting that he is 
unable to obtain substantially gainful employment because 
that would require that he be able to be employed in a manner 
that is ordinarily accomplished by the nondisabled.  The 
Board finds that the competent medical evidence, consistently 
indicating that he has the ability to perform substantially 
gainful employment, as well as the most recent competent 
medical evidence indicating that he has fair ability to 
obtain and maintain gainful employment specifically supports 
a finding that he is capable of obtaining and maintaining 
substantially gainful employment, sedentary in nature, in a 
manner that a nondisabled person would normally be able to 
do.  Therefore, a preponderance of the evidence establishes 
that the veteran's service-connected disabilities are not of 
a nature and severity, bearing in mind his educational 
background, to prevent him from obtaining and maintaining 
substantially gainful employment of a sedentary nature.  He 
is not individually unemployable by reason of service-
connected disability alone, and a total rating for 
compensation is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19.


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

